Case 8:20-cv-00043-SB-ADS Document 176 Filed 04/16/21 Page 1 of 4 Page ID #:2318




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
12
13                                            )
     Bureau of Consumer Financial Protection, )           Case No.: 8-20-cv-00043-SB-ADS
14                                            )
                      Plaintiff,              )           PLAINTIFF’S NOTICE REGARDING
15                                            )           TENTATIVE ORDER ON PENDING
          vs.                                 )           APPLICATIONS FOR DEFAULT
16                                            )           JUDGMENT
     Chou Team Realty, LLC, et al.,           )
17                                            )
                      Defendants.             )
18                                            )
19
20
21
22
23
24
25
26
27
28
            PLAINTIFF’S NOTICE REGARDING TENTATIVE ORDER ON PENDING APPLICATIONS FOR DEFAULT JUDGMENT
Case 8:20-cv-00043-SB-ADS Document 176 Filed 04/16/21 Page 2 of 4 Page ID #:2319




 1          Plaintiff Bureau of Consumer Financial Protection (“Bureau”)
 2   respectfully submits this notice regarding the tentative order on the Bureau’s
 3   pending default judgment applications. ECF Nos. 166, 168. Specifically, the
 4   Bureau believes that the tentative order incorrectly construes the civil penalty
 5   provisions in the Consumer Financial Protection Act of 2010 (“CFPA”), and
 6   provides the following supplemental analysis of those provisions to aid the
 7   Court’s consideration of the default judgment applications. Although the
 8   Bureau does not request a hearing, Bureau counsel are prepared to address this
 9   issue at the April 23, 2021 hearing contemplated by the Court’s scheduling
10   notice if that would be helpful to the Court. ECF No. 175.
11          The CFPA provides that “[a]ny person that violates, through any act or
12   omission, any provision of Federal consumer financial law shall forfeit and pay
13   a civil penalty.” 12 U.S.C. § 5565(c)(1). Here, the Bureau seeks penalties
14   under the CFPA’s first penalty tier, which provides that “[f]or any violation of
15   a law, rule, or final order or condition imposed in writing by the Bureau, a civil
16   penalty may not exceed $5,000 for each day during which such violation or
17   failure to pay continues.” Id. § 5565(c)(2)(A) (emphasis added). Under the
18   CFPA, a “violation” is “any act or omission that, if proved, would constitute a
19   violation of any provision of Federal consumer financial law.” Id. § 5561(5).
20          Read together, these provisions mean that the maximum penalty for each
21   separate violation of Federal consumer financial law by the defendants who
22   defaulted in this action is $5000 or $5,953.1 Each time the SLDR Companies
23   unlawfully collected advance fees from a consumer in violation of the
24   Telemarketing Sales Rule, they committed an “act … that, if proved, would
25   constitute a violation of … Federal consumer financial law,” and thus
26   committed a separate “violation” as defined in Section 5561(5). Similarly, each
27
     1
      As noted in the tentative order, the first-tier penalty is $5,953 for conduct that
28   occurred on or after November 2, 2015. 12 C.F.R. § 1083.1.
         PLAINTIFF’S NOTICE REGARDING TENTATIVE ORDER ON PENDING APPLICATIONS FOR DEFAULT JUDGMENT
                                                    1
Case 8:20-cv-00043-SB-ADS Document 176 Filed 04/16/21 Page 3 of 4 Page ID #:2320




 1   time Bill Abdel unlawfully obtained information about a consumer constituting
 2   a “consumer report” under the Fair Credit Reporting Act, he committed an act
 3   constituting a violation of Federal consumer financial law, and thus committed
 4   a separate violation under the CFPA. Consistent with this language, when
 5   calculating the maximum potential penalties in this case, the Court should
 6   multiply the number of violations by the SLDR Companies and Abdel by the
 7   first-tier penalty of $5000 or $5,953. (As noted in the Bureau’s default
 8   judgment applications, the mitigating factors in 12 U.S.C. § 5565(c)(3) support
 9   imposing less than the maximum penalties under the circumstances here.)
10          This interpretation of the CFPA’s civil penalty provisions is supported by
11   the court’s decision in CFPB v. Siringoringo, No. 14-cv-1155, 2016 WL
12   102435 (C.D. Cal. Jan. 7, 2016). There, the court concluded that the Bureau’s
13   “proposed $12,000,000 penalty [was] an appropriate maximum penalty.” Id. at
14   7. That maximum penalty was calculated by multiplying the CFPA’s first-tier
15   penalty of $5,000 by the 2,400 consumers who paid advance fees and were
16   denied a loan modification. Id. Notably, the advance fee violations took place
17   “between July 2011 and July 2013,” id., or for about two years—meaning that
18   the $12,000,000 maximum penalty exceeded the maximum penalty that would
19   have applied if the court had calculated the penalty by multiplying $5,000 by
20   the number of days that the violations continued.2
21          The Bureau respectfully submits that the civil penalty amounts it has
22   sought against the SLDR Companies and Abdel are appropriate under the
23   CFPA for the reasons explained in the Bureau’s default judgment applications.
24   Nonetheless, to the extent the Court believes it would be more appropriate to
25   impose lower penalties under the circumstances here, the Bureau notes that the
26   Court might rely on the statutory mitigating factors as a basis for doing so.
27
     2
      Had the court in Siringoringo applied that limitation, the maximum penalty
28   would have been about $3,650,000 ($5,000 x 730 days).
         PLAINTIFF’S NOTICE REGARDING TENTATIVE ORDER ON PENDING APPLICATIONS FOR DEFAULT JUDGMENT
                                                    2
Case 8:20-cv-00043-SB-ADS Document 176 Filed 04/16/21 Page 4 of 4 Page ID #:2321




 1          Finally, although the Bureau believes the Court should not calculate the
 2   maximum penalties against the SLDR Companies and Abdel based solely on
 3   the number of days that each category of violations continued, to the extent the
 4   Court uses that methodology its tentative penalty calculations for two SLDR
 5   Companies—Direct Document Solutions and Secure Preparation Services—
 6   would be too high. Those two companies did not charge advance fees for the
 7   full period between January 2017 and March 2018; rather, they began enrolling
 8   new customers in April 2017, see ECF No. 166-10, and continued charging
 9   advance fees until January 2018, see ECF No. 166-4 at ¶¶ 10, 13. Accordingly,
10   the maximum penalty against those companies based on a per-day penalty
11   calculation would be $1,637,075.3
12
13   Dated: April 16, 2021                         Respectfully Submitted,
14                                                 Cara Petersen
15                                                 Acting Enforcement Director
16                                                 Deborah Morris
17                                                 Deputy Enforcement Director
18                                                 Michael G. Salemi
19                                                 Assistant Litigation Deputy
20                                                 /s/ Colin Reardon __
                                                   Colin Reardon (pro hac vice)
21                                                 E. Vanessa Assae-Bille (pro hac vice)
                                                   Leanne E. Hartmann
22                                                 Bureau of Consumer Financial Protection
                                                   1700 G Street, NW
23                                                 Washington, D.C. 20552
24                                                 Attorneys for Plaintiff Bureau of
                                                   Consumer Financial Protection
25
26
27
     3
      This figure was calculated by multiplying $5,953 by the number of days
28   between April 17, 2017 and January 17, 2017, which was 275 days.
         PLAINTIFF’S NOTICE REGARDING TENTATIVE ORDER ON PENDING APPLICATIONS FOR DEFAULT JUDGMENT
                                                    3
